LOCKWOOD, Vice Chief Justice.
Appellant was convicted of selling narcotics and was sentenced to an indeterminate term of fourteen to twenty years. He was represented by counsel at the trial, but not at the preliminary hearing. However, the transcript of the preliminary hearing was not introduced at the trial.
The prosecution’s case was based on the testimony of two state narcotics agents, Roy Madrid and Jesse Saenz, Jr. They testified as follows: They conversed with the appellant and Madrid indicated he wanted to buy narcotics. The appellant said he could provide the narcotics and they drove by car to a certain area. Appellant got out of the car, came back, and made the sale.
Appellant filed this notice of appeal in propria persona and counsel was appointed, pursuant to A.R.S. § 13-161, to handle this appeal. Counsel advised this Court by written communication that he had searched the record and had been unable to find grounds on which an appeal could be based. This court ordered the appeal be submitted. Having examined the • record and transcript, we have found no reversible error.
Judgment affirmed.
UDALL, C. J., and STRUCKMEYER, BERNSTEIN and JENNINGS, JJ., concur.